Mr. Justice Leech delivered the opinion of the court: The declaration in this case states that Edward J. Tobin is a resident of the City of Lincoln, County of Logan, State of Illinois, and has been for many years past; that he is an engineer and surveyor; that at the request of the State of Illinois lie performed certain surveying and engineering services for the State of Illinois, in connection with the State farm of the Lincoln State School and Colony, located in Logan county, Illinois. The claimant further alleges that this fee for said services rendered was $362.00 and of this amount the State of Illinois had paid the sum of $132.00 for services rendered from October 19th, 1927, to October 29th, 1927, leaving a balance due said claimant of $230.00. The petitioner submits a bill of particulars which is attached to the declaration setting out in detail the facts relative to the claim. The Attorney General has filed a statement which contains copies of letters from C. H. Diehl, managing officer and R. W. Ide,' director. It is admitted by the exhibits attached to the statement of the Attorney General that the claim should be paid and it is also recommended, by the Attorney General that the court make an award in this case. We, therefore, award the claimant the sum of $230.00.